DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Sample on 02/07/2022.

Claim 1 has been amended as follows: 
On line 1, the words “consisting of” have been deleted and replaced with the word --comprising--
On the 3rd to last line, the words “consists of” have been deleted and replaced with the word --comprises--
On the 3rd to last line, the words “further polymer yarn” have been deleted and replaced with the words --non-composite yarn consisting of polymer--
On the 3rd to last line, the last word of the line, “further” has been deleted
On the 2nd to last line, the word “polymer” has been deleted and replaced with the word --non-composite--

Claim 7 has been amended as follows: 
On line 1, the words “claim 6” have been deleted and replaced with the words --claim 1--
On line 2, the words “further polymer” have been deleted and replaced with the word --non-composite--
On line 2, the word “comprises” has been deleted and replaced with the words --consists of--

Claim 8 has been amended as follows: 
On line 1, the words “claim 6” have been deleted and replaced with the words --claim 1--
On line 2, the words “further polymer” have been deleted and replaced with the word --non-composite--

Claim 9 has been amended as follows: 
On line 1, the words “claim 6” have been deleted and replaced with the words --claim 1--
On line 2, the words “further polymer” have been deleted and replaced with the word --non-composite--

Claim 20 has been amended as follows: 
On line 1, the words “consisting of” have been deleted and replaced with the word --comprising--
On the 5th to last line, the words “consists of” have been deleted and replaced with the word --comprises--
On the 5th to last line, the words “further polymer yarn” have been deleted and replaced with the words --non-composite yarn consisting of polymer--
On the 5th to last line, the last two words of the line, “further polymer” have been deleted and replaced with the word --non-composite--
On the 3rd to last line, the words “consists of” have been deleted and replaced with the word --comprises--
On the last line, the words “further polymer” have been deleted and replaced with the word --non-composite--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches an endoluminal device comprising at least one composite yarn, which comprises at least one biodegradable polymer yarn and at least one alloy wire, wherein the at least one biodegradable polymer yarn is spirally wrapped by the at least one alloy wire; and further comprising at least one non-composite yarn consisting of a polymer; wherein the at least one composite yarn and the at least one non-composite yarn are connected to each other by means of a textile technique to form a tubular device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774